UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHEMIRAN CO. LLC, AKA SHEMIRAN
COMPANY, et al.,

                                  Plaintiffs,
                                                                     1:19-CV-6858 (CM)
                      -against-                                            ORDER
ELTHA JORDAN,

                                  Defendant.

COLLEEN McMAHON, Chief United States District Judge:

        Defendant Eltha Jordan, who is appearing pro se, filed a notice of removal to remove to

this Court a holdover proceeding pending in the Civil Court of the City of New York, Housing

Part. By order dated August 5, 2019, the Court granted Defendant’s request to proceed without

prepayment of fees, that is, in forma pauperis. For the reasons set forth below, the action is

remanded to the Civil Court of the City of New York, Housing Part.

                                      STANDARD OF REVIEW

        A defendant in a state-court action may remove a matter to federal district court if the

district court has original jurisdiction over the action. 28 U.S.C. § 1441(a). To remove a state-

court action to a federal district court:

        [a] defendant . . . shall file in the district court of the United States for the district
        and division within which such action is pending a notice of removal signed
        pursuant to Rule 11 of the Federal Rules of Civil Procedure and containing a short
        and plain statement of the grounds for removal, together with a copy of all
        process, pleadings, and orders served upon such defendant or defendants in such
        action.

28 U.S.C. § 1446(a). The right of removal is “ entirely a creature of statute,” and the “ statutory

procedures for removal are to be strictly construed.” Syngenta Crop Protection, Inc. v. Henson,

537 U.S. 28, 32 (2002). A federal district court may sua sponte remand an action within 30 days
of the filing of the notice of removal for a procedural defect, or at any time for a lack of subject

matter jurisdiction. See 28 U.S.C. § 1447(c); Mitskovski v. Buffalo & Fort Erie Pub. Bridge

Auth., 435 F.3d 127, 131-33 (2d Cir. 2006); Hamilton v. Aetna Life & Cas. Co., 5 F.3d 642, 643-

44 (2d Cir. 1993).

                                         BACKGROUND

       In March 2019, the Shemiran Company (hereinafter the landlord) filed a holdover

proceeding against tenants Rudolph Rosenberg, Eltha Jordan, John Doe, and Jane Doe in the

Civil Court of the City of New York, Housing Part (Housing Court). The apartment at issue is

located in a building at 418 East 88 Street in Manhattan. The landlord brought the holdover

proceeding asserting that Rosenberg denied the landlord access to the apartment, but Jordan

believes that the holdover proceeding is “racially motivated to deprive [her] and her co-tenants of

their [e]qual [c]ivil [r]ights under the Federal Fair Housing Act (FHA).” (ECF No. 2, 3.) Jordan

also asserts that there exists “two separate intertwined conspiracies of racial discrimination”: the

first involving the landlord’s efforts to deprive her and her co-tenants of their rights under the

FHA, and the second involving the Housing Court administration’s and court security’s animus

against Jordan that originated in an earlier proceeding. (Id. at 2.)

       On July 23, 2019, Jordan filed the notice of removal naming both the landlord and New

York County Housing Court Referee Francis Ortiz as parties. She asserts that upon her

“information and belief, her co-defendants authorize[d] the removal of the Housing Court

proceeding to this Court.” (Id.) Jordan does not attach any papers from the Housing Court action

to the notice of removal, asserting that the tenants were not served the notice of petition or the

underlying petition from the holdover proceeding. But she claims to have filed a “Pre-Answer

Motion” to dismiss the state-court action under CPLR § 3211(8) for lack of personal jurisdiction

because of the lack of service. (Id. at 4.) The motion was scheduled to be heard on July 26, 2019.
                                                  2
       On August 5, 2019, several days after filing the notice of removal, Jordan also submitted

a proposed order to show cause seeking a preliminary injunction and temporary restraining order.

Jordan seeks to stay the state-court holdover proceedings nunc pro tunc to July 23, 2019, when

she filed the notice of removal. She asserts that the landlord and state-court officials are

operating in violation of the removal statute. Jordan claims that although she has given the state

court notice of the removal, the state court conducted a hearing on July 26, 2019, and has

scheduled an inquest for August 7, 2019. She contends that once the notice of removal was filed,

the state court lacked jurisdiction to act, and that it may only resume jurisdiction if and when the

case is remanded.

       Jordan attaches to the order to show cause documents from the state-court action,

including: (1) a case summary from Housing Court which indicates that the holdover proceeding

was filed on March 13, 2019, and that the defendants filed miscellaneous papers and other

documents in the action beginning May 14, 2019; (2) copies of motions filed by Rosenberg dated

June 18, 2019, and July 6, 2019; and (3) a June 19, 2019 decision from Housing Court Referee

Ortiz adjourning a hearing on Rosenberg’s motion to dismiss to July 26, 2019. (ECF No. 3, 9-

22.)

                                           DISCUSSION

       Removal of this case is improper. Jordan’s notice of removal have a number of

procedural defects. First, it does not comply with 28 U.S.C. § 1446(a), because Jordan failed to

file “a short and plain statement of the grounds for removal” and “cop[ies] of all process,

pleadings, and orders” that were served upon her.

       Second, the notice of removal is untimely. Jordan failed to file the notice within 30 days

of receiving a pleading, motion or other paper indicating grounds for removal. 28 U.S.C.

§ 1446(b). The state-court holdover proceedings was filed on March 13, 2019. Jordan asserts that
                                                  3
the landlord did not serve her and her co-defendants with the state-court petition. But the case

summary attached to the order to show cause shows that Rosenberg, her co-defendant, filed a

motion for a continuance on May 14, 2019, and then filed a pre-answer motion to dismiss for

lack of jurisdiction on June 19, 2019. (ECF No. 3, 9-10.) Thus, it appears that Jordan and her co-

defendants had knowledge of the state-court case at least by May 14, 2019, when the

continuance was filed, and they presumably could then ascertain whether it was removable. Yet

Jordan waited more than 30 days, until July 23, 2019, to file the notice of removal. Jordan

therefore did not timely file this notice of removal.

       Third, Jordan fails to establish that the other defendants consented to the removal of the

state-court case. Under 28 U.S.C. § 1446(b)(2)(A), “all defendants who have been properly

joined and served must join in or consent to the removal of the action.” “In a multi-defendant

case . . . the defendant seeking removal must obtain the consent of all other defendants and

document that consent in its moving papers.” Thomas and Agnes Carvel Found. v. Carvel, 736 F.

Supp. 2d 730, 740 (S.D.N.Y. 2010); see, e.g., Heller v. N.Y.C. Health & Hosps. Corp., ECF 1:09-

CV-6193, 14, 2010 WL 481336, at *2 (S.D.N.Y. Feb. 1, 2010) (citing cases). Failure to do so

amounts to a procedural defect in the removal process and justifies a remand by the federal court.

Allstate Ins. Co. v. Zhigun, ECF 1:03-CV-10302, 5, 2004 WL 187147, at *2–3 (S.D.N.Y. Jan. 30,

2004); Ell v. S.E.T. Landscape Design, Inc., 34 F. Supp. 2d 188, 193–94 (S.D.N.Y. 1999)

(collecting cases demonstrating “widespread agreement among the district courts, including

those in the Second Circuit,” regarding the rule of unanimity).

       Jordan was the only defendant who signed and filed the notice of removal. Her co-

defendants did not manifest their consent by signing the notice of removal or by providing

“unambiguous written evidence of consent to the court in a timely fashion.” Burr v. Toyota



                                                  4
Motor Credit Co., 478 F. Supp. 2d 432, 437 (S.D.N.Y. 2006). Jordan’s assertion that her co-

defendants authorized the removal is not sufficient to show that her co-defendants consented to

the removal. Id. (“It is insufficient for a defendant who has not signed the removal petition to

merely advise the removing defendant that it consents to removal and that the removing

defendant may represent such consent to the Court on its behalf”).

       Finally, Jordan fails to show that the Court has subject matter jurisdiction over the state-

court case. A defendant in a state-court action may remove a matter to a federal district court

only if the district court has original jurisdiction over the action. 28 U.S.C. § 1441(a). The

burden of establishing federal jurisdiction is on the defendant [in the state court action], “and any

doubts about jurisdiction should be resolved against removal.” Citibank, N.A. v. Swiatkowski,

No. 12-CV-0196, 2012 WL 542681, at *2 (E.D.N.Y. Feb. 21, 2012) (citing In re Methyl Tertiary

Butyl Ether Prods. Liab. Litig., 488 F.3d 112, 124 (2d Cir. 2007)). Under the “well-pleaded

complaint rule, . . .federal jurisdiction exists only when a federal question is presented on the

face of the plaintiff’s properly pleaded complaint.” Rivet v. Regions Bank of Louisiana, 522 U.S.

470, 475 (1998) (internal quotation marks and citations omitted).

       Jordan fails to meet her burden of establishing that the Court has subject matter

jurisdiction over the removed action. As noted above, she fails to provide a copy of the plaintiff’s

pleading, and therefore, the Court cannot assess whether a federal question is presented on its

face. But Jordan’s notice suggests that the Court does not have jurisdiction. Jordan asserts that

the state-court action is removable because the landlord and the state court have violated her and

her co-defendants rights. She claims that the landlord actually filed the lawsuit to deprive her and

her co-tenants of their rights under the FHA, and that there exists a racially motivated conspiracy

against her by Housing Court officials and the landlord. But according to Jordan, the landlord’s



                                                  5
stated purpose for the holdover action was Rosenberg’s failure to provide access to the

apartment, a matter over which federal courts do not have jurisdiction. See Ally v. Sukkar, 128 F.

App’x 194, 195 (2d Cir. 2005) (amended summary order) (“[A] landlord-tenant dispute [is one]

over which the federal courts simply have no [federal question] jurisdiction.”); United Mut.

Houses, L.P. v. Andujar, 230 F. Supp. 2d 349, 354 (S.D.N.Y. 2002) (noting that “the landlord-

tenant relationship is fundamentally a matter of state law” and that “[t]ime and again, district

courts have disclaimed jurisdiction over landlord-tenant disputes”) (citation and quotations

marks omitted)). Jordan’s attempt to raise counterclaims or defenses under the FHA and other

federal laws cannot serve as the basis for removing the Housing Court holdover proceeding to

federal court. Removal of a case to federal court may not be predicated on a counterclaim or

affirmative defense as it is not part of a plaintiff’s properly pleaded statement of his claim. See

Rivet, 522 U.S. at 475.

        For all of these reasons, the Court concludes that removal of this case is improper. Thus,

the action is remanded to the Civil Court of the City of New York, Housing Part. Jordan’s request

for an order to show cause is denied as moot.

                                          CONCLUSION

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Defendant, and note service on the docket.

        Because removal of this action is improper, it is remanded under 28 U.S.C. § 1447(c) to

the Civil Court of the City of New York, Housing Part. The Clerk of Court is directed to send a

copy of this order to that court and to close this action. Defendant’s request for an order to show

cause (ECF No. 3) is denied as moot. All other pending matters are terminated. This order closes

this case.



                                                  6
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.


SO ORDERED.

 Dated:   August 19, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 7
